—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J., at trial; Clabby, J., at sentencing), rendered February 23, 1995, convicting him of reckless endangerment in the first degree (two counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.